Per Curiam. This cause coming on to be heard on a stipulation of the Respondent and the Court being fully advised in the premises finds that the Claimant herein is entitled to compensation as agreed to by the Department of Insurance as set forth in the settlement agreement agreed to by the parties and that there is no evidence to indicate a failure on the part of the Claimant to reasonably litigate his damages and, in fact that he went to work shortly thereafter, thereby mitigating further damages. All this has been set forth in Claimant’s answers to interrogatories in the record. It is therefore ordered that this Claimant be granted an award in the amount of $3,614.00.